DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13 and 21) in the reply filed on June 15th, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-13 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 1, the limitations “a second splitting optical coating that is similar to the first splitting optical coating” and “the first PBS and the second PBS are similar in construction such that the first splitting optical coating is substantially the same as the second splitting optical coating and are adapted to be produced during a single manufacturing run to ensure the splitting optical coatings are substantially identical” are unclear and render the claim indefinite. Specifically, all of the limitations using “similar” and “substantially the same” and “substantially identical” are unclear as these are relative terms that are not defined. How close to “the same” do the elements need to be to qualify as “substantially the same”? How similar do the PBSs need to be? How close to identical is “substantially identical”? All of this language is very broad and relative. Further, the limitation “adapted to be produced during a single manufacturing run” is a product by process limitation and makes the claim unclear. Essentially this limitation is directed to method steps of making the device and the method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” As this is a claim directed to a device/apparatus/system and not a method, it is unclear how the method step limitation is intended to limit the claim and thus this claim is unclear. Accordingly, for the purpose of examining the claims currently pending these limitations will be interpreted to mean “a second splitting optical coating” and “the first PBS, the second PBS, the first splitting optical coating, and the second splitting optical coating exist” respectively. 
Regarding claim 2, the limitations “a third splitting optical coating that is similar to the first splitting optical coating and the second splitting optical coating” and “the first PBS, the second PBS, and the third are similar in construction such that the first splitting optical coating is substantially the same as the second splitting optical coating and is substantially the same as the third splitting optical coating and are adapted to be produced during a single manufacturing run to ensure the splitting optical coatings are substantially identical” are unclear and render the claim indefinite. Specifically, all of the limitations using “similar” and “substantially the same” and “substantially identical” are unclear as these are relative terms that are not defined. How close to “the same” do the elements need to be to qualify as “substantially the same”? How similar do the PBSs need to be? How close to identical is “substantially identical”? All of this language is very broad and relative. Further, the limitation “adapted to be produced during a single manufacturing run” is a product by process limitation and makes the claim unclear. Essentially this limitation is directed to method steps of making the device and the method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” As this is a claim directed to a device/apparatus/system and not a method, it is unclear how the method step limitation is intended to limit the claim and thus this claim is unclear. Accordingly, for the purpose of examining the claims currently pending these limitations will be interpreted to mean “a third splitting optical coating” and “the first PBS, the second PBS, the third PBS, the first splitting optical coating, the second splitting optical coating, and the third splitting optical coating exist” respectively.
Regarding claim 3, the limitations “a central wavelength waveband”, “a long-wavelength waveband”, and “a short-wavelength waveband” are unclear and render the claim indefinite. Specifically, it is unclear what these wavebands correspond to as “central, long, and short” are relative terms. If the claim recited actual wavelength ranges in nanometers, or if the claim related the wavelengths to each other in a manner such as “first, second, and third wavebands, wherein the first waveband includes wavelengths in a range less than the second and third wavebands, wherein the second waveband includes wavelengths in a range greater than the first waveband and less than the third waveband, and wherein the third waveband includes wavelengths in a range greater than the first and second wavebands” then the claim would overcome this rejection. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “a first waveband”, “a second waveband”, and “a third waveband” respectively. 
Regarding claim 4, the limitations “a central wavelength waveband”, “a long-wavelength waveband”, and “a short-wavelength waveband”, “wherein unpolarized light input into the first PBS that is in the short-wavelength waveband is reflected, and light input into the first PBS that is in the central- wavelength waveband is polarized and split such that S-polarized wavebands are reflected and P-polarized wavebands pass through the splitting optical coating on the first PBS, and unpolarized light input into the first PBS that is in the long-wavelength waveband passes through the splitting optical coating on the first PBS”, “an splitting optical coating on the second PBS, wherein light output from the first PBS and input into the second PBS that is in the central wavelength waveband is polarized and reflected such that P-polarized wavebands output from the first PBS are reflected by the rotated second PBS, and light output from the first PBS and input into the second PBS that is in the long-wavelength waveband passes through the splitting optical coating of the second PBS”, and “wherein the first PBS and the second PBS are similar in construction such that the splitting optical coating on the first PBS is substantially the same as the splitting optical coating on the second PBS” are unclear and render the claim indefinite. Specifically, it is unclear what these wavebands correspond to as “central, long, and short” are relative terms. If the claim recited actual wavelength ranges in nanometers, or if the claim related the wavelengths to each other in a manner such as “first, second, and third wavebands, wherein the first waveband includes wavelengths in a range less than the second and third wavebands, wherein the second waveband includes wavelengths in a range greater than the first waveband and less than the third waveband, and wherein the third waveband includes wavelengths in a range greater than the first and second wavebands” then the claim would overcome this rejection. Further, as the wavebands are unclear it is unclear which wavelengths are treated in what ways by the PBS coatings. Finally, all of the limitations using “similar” and “substantially the same” are unclear as these are relative terms that are not defined. How close to “the same” do the elements need to be to qualify as “substantially the same”? How similar do the PBSs need to be? All of this language is very broad and relative. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “a first waveband”, “a second waveband”, and “a third waveband”, “wherein light is input into the first PBS and reflected or transmitted”, “wherein light is output from the first PBS into the second PBS and is then reflected or transmitted”, and “wherein the first PBS, the second PBS, the first optical splitting coating, and the second optical splitting coating exist” respectively.
Regarding claim 5, the limitation “that is produced during one manufacturing run that is adapted to ensure the splitting optical coatings are substantially identical” is unclear and renders the claim indefinite. Specifically, this is a product by process limitation and makes the claim unclear. Essentially this limitation is directed to method steps of making the device and the method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” As this is a claim directed to a device/apparatus/system and not a method, it is unclear how the method step limitation is intended to limit the claim and thus this claim is unclear. Further, the term “substantially identical” is relative and it is not clear how close to identical things have to be to qualify as “substantially identical”. Accordingly, for the purpose of examining the claims currently pending this limitation will be interpreted to mean “that is produced”.
Regarding claim 7, the limitation “wherein the splitting optical coating in the first PBS reflects light in the short-wavelength waveband out the third surface and some light in the central wavelength waveband is reflected towards the third surface; wherein light in the long-wavelength waveband is passed through the splitting optical coating in the first PBS towards the second surface along the optical axis and a portion of light in the central wavelength waveband light is polarized as it passes through the splitting optical coating in the first PBS towards the second surface along the optical axis” is unclear and renders the claim indefinite. Specifically, as the “short, central, and long” wavelength wavebands are unclear as explained above, this limitation is similarly unclear as it is not clear which actual wavelengths are being reflected/transmitted. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “wherein the splitting optical coating in the first PBS reflects and transmits light”.
Regarding claim 9, the limitation “an splitting optical coating on the third PBS, wherein the S-polarized wavebands of the central wavelength waveband and unpolarized light in the short-wavelength waveband reflected from the first PBS is input into the third PBS and the splitting optical coating on the third PBS reflects light in the short-wavelength waveband along the second vertical axis, and the S-polarized wavebands in the central-wavelength waveband move through the splitting optical coating along the transverse axis and are polarized into P-polarized wavebands along the transverse axis” is unclear and renders the claim indefinite. Specifically, as the “short, central, and long” wavelength wavebands are unclear as explained above, this limitation is similarly unclear as it is not clear which actual wavelengths are being reflected/transmitted by what. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “wherein the first PBS outputs light that is input to the third PBS and the third splitting optical coating reflects and transmits light”.
Regarding claim 10, the limitation “a substantially identical formulation of the splitting optical coating on the third PBS as the splitting optical coating on the first PBS and the second PBS” is unclear and renders the claim indefinite. Specifically, “substantially identical” is a relative limitation and renders the claim indefinite. It is not clear how close to identical the coatings must be to qualify as “substantially identical”. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean "the first, second, and third PBS & coatings exist”. 
Regarding claim 13, the limitation “each PBS is substantially identical” is unclear and renders the claim indefinite. Specifically, “substantially identical” is a relative limitation and renders the claim indefinite. It is not clear how close to identical the coatings must be to qualify as “substantially identical”. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean "the first, second, and third PBS exist”. 
Regarding claim 21, the limitations “a central wavelength waveband”, “a long-wavelength waveband”, “a short-wavelength waveband”, and “wherein the first PBS, the second PBS, and the third PBS are similar in construction such that the splitting optical coating on the first PBS is substantially the same as the splitting optical coating on the second PBS and is the same as the splitting optical coating on the third PBS, wherein the splitting optical coating on the first PBS, the splitting optical coating on the second PBS, and the splitting optical coating on the third PBS were produced during one manufacturing run that is adapted to ensure the splitting optical coatings are similar” are unclear and render the claim indefinite. Specifically, it is unclear what these wavebands correspond to as “central, long, and short” are relative terms. If the claim recited actual wavelength ranges in nanometers, or if the claim related the wavelengths to each other in a manner such as “first, second, and third wavebands, wherein the first waveband includes wavelengths in a range less than the second and third wavebands, wherein the second waveband includes wavelengths in a range greater than the first waveband and less than the third waveband, and wherein the third waveband includes wavelengths in a range greater than the first and second wavebands” then the claim would overcome this rejection. Further, all of the limitations using “similar” and “substantially the same” and “substantially identical” are unclear as these are relative terms that are not defined. How close to “the same” do the elements need to be to qualify as “substantially the same”? How similar do the PBSs need to be? How close to identical is “substantially identical”? All of this language is very broad and relative. Further, the limitation “produced during one manufacturing run that is adapted to ensure the splitting optical coatings are similar” is a product by process limitation and makes the claim unclear. Essentially this limitation is directed to method steps of making the device and the method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).” As this is a claim directed to a device/apparatus/system and not a method, it is unclear how the method step limitation is intended to limit the claim and thus this claim is unclear. Accordingly, for the purpose of examining the claims currently pending, these limitations will be interpreted to mean “a first waveband”, “a second waveband”, “a third waveband”, and “the first PBS, the second PBS, the third PBS, the first coating, the second coating, and the third coating exist” respectively.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouchi et al. (US 2002/0140905 A1).
Regarding claim 1, Ouchi teaches an optical assembly comprising: 
	a first polarizing beamsplitter (PBS) having a first splitting optical coating (See, e.g., polarized beam splitter prism 220 in Fig. 24 and note that given the construction of this element there is necessarily a splitting optical coating at the splitting surface 220a even if it is just the adhesive used to join the two elements): 
	a second PBS having a second splitting optical coating that is similar to the first splitting optical coating (See, e.g., polarized beam splitter prism 211 in Fig. 24 and note that given the construction of this element there is necessarily a splitting optical coating at the splitting surface 211a even if it is just the adhesive used to join the two elements, further this limitation is met in light of the 112 rejection above); 
	wherein the second splitting optical coating is oriented as rotated 90° about transmitted and reflected optical axes of the first splitting optical coating (See, e.g., Fig. 24 which shows this); and 
	wherein the first PBS and the second PBS are similar in construction such that the first splitting optical coating is substantially the same as the second splitting optical coating and are adapted to be produced during a single manufacturing run to ensure the splitting optical coatings are substantially identical (Note this limitation is met in light of the 112 rejection above because the PBS and coatings exist).
Regarding claim 2, Ouchi teaches the device set forth above and further teaches a third PBS having a third splitting optical coating that is similar to the first splitting optical coating and the second splitting optical coating (See, e.g., beam splitter 227 in Fig. 24 and note this limitation is met in light of the 112 rejection above); wherein the third splitting optical coating is oriented as rotated 90° relative to the first splitting optical coating (See, e.g., Fig. 24 which shows this); and wherein the first PBS, the second PBS, and the third are similar in construction such that the first splitting optical coating is substantially the same as the second splitting optical coating and is substantially the same as the third splitting optical coating and are adapted to be produced during a single manufacturing run to ensure the splitting optical coatings are substantially identical (Note this limitation is met in light of the 112 rejection above because the PBS and coatings exist).
Regarding claim 4, Ouchi teaches an optical assembly comprising: 
	a first polarizing beamsplitter (PBS) having an optical axis and a transverse axis that is orthogonal to the optical axis (See, e.g., prism 220 in Fig. 24 which shows this); 
	an splitting optical coating on the first PBS (Note that there is necessarily a splitting optical coating at the interface of the two elements even if it’s just the adhesive) that splits light into one of three waveband, wherein the three waveband include a short-wavelength waveband, a central wavelength waveband, and an long-wavelength wavelength waveband (Note that in light of the 112 rejection above this limitation is met because one can arbitrarily pick three wavebands to meet this limitation), wherein unpolarized light input into the first PBS that is in the short-wavelength waveband is reflected, and light input into the first PBS that is in the central-wavelength waveband is polarized and split such that S-polarized wavebands are reflected and P-polarized wavebands pass through the splitting optical coating on the first PBS, and unpolarized light input into the first PBS that is in the long-wavelength waveband passes through the splitting optical coating on the first PBS (Note this limitation is met in light of the 112 rejection above); 
	a second PBS aligned along the optical axis having a first vertical axis that perpendicularly intersects the optical axis and is orthogonal the transverse axis in the first PBS; an splitting optical coating on the second PBS (See, e.g., prism 211 in Fig. 24 which necessarily has a splitting optical coating at the interface of the two elements that make up the prism even if it’s just the adhesive used to join them), wherein light output from the first PBS and input into the second PBS that is in the central wavelength waveband is polarized and reflected such that P-polarized wavebands output from the first PBS are reflected by the rotated second PBS, and light output from the first PBS and input into the second PBS that is in the long-wavelength waveband passes through the splitting optical coating of the second PBS (Note this limitation is met in light of the 112 rejection above); 
	wherein the second PBS is oriented as rotated 90° about the optical axis relative to the first PBS (See, e.g., Fig. 24 which shows this); and 
	wherein the first PBS and the second PBS are similar in construction such that the splitting optical coating on the first PBS is substantially the same as the splitting optical coating on the second PBS (Note this limitation is met in light of the 112 rejection above).
Regarding claim 5, Ouchi teaches the device set forth above and further teaches wherein the splitting optical coating on the first PBS and the splitting optical coating on the second PBS includes: a coating material inside each PBS, formed between two ½ cube portions joined together, that is produced during one manufacturing run that is adapted to ensure the splitting optical coatings are substantially identical (See, e.g., Fig. 24 which shows this and note this limitation is met in light of the 112 rejection above).
Regarding claim 6, Ouchi teaches the device set forth above and further teaches wherein the first PBS includes: a first surface and a second surface wherein the second surface is parallel to the first surface; and a third surface orthogonal to the first surface and the second surface; wherein the splitting optical coating on the first PBS extends diagonally from first surface to the second surface (See, e.g., the left and right sides, in the view shown in Fig. 24, of prism 220, and the diagonal splitting surface extending diagonally from the first to the second).
Regarding claim 7, Ouchi teaches the device set forth above and further teaches wherein the splitting optical coating in the first PBS reflects light in the short-wavelength waveband out the third surface and some light in the central wavelength waveband is reflected towards the third surface; wherein light in the long-wavelength waveband is passed through the splitting optical coating in the first PBS towards the second surface along the optical axis and a portion of light in the central wavelength waveband light is polarized as it passes through the splitting optical coating in the first PBS towards the second surface along the optical axis (Note this limitation is met in light of the 112 rejections above).
Regarding claim 8, Ouchi teaches the device set forth above and further teaches a third PBS aligned along the transverse axis including a second vertical axis parallel to the first vertical axis, orthogonal to the optical axis, and the second vertical axis perpendicularly intersects the transverse axis in the first PBS (See, e.g., beam splitter 227 in Fig. 24, which shows these relationships).
Regarding claim 9, Ouchi teaches the device set forth above and further teaches an splitting optical coating on the third PBS, wherein the S-polarized wavebands of the central wavelength waveband and unpolarized light in the short-wavelength waveband reflected from the first PBS is input into the third PBS and the splitting optical coating on the third PBS reflects light in the short-wavelength waveband along the second vertical axis, and the S-polarized wavebands in the central- wavelength waveband move through the splitting optical coating along the transverse axis and are polarized into P-polarized wavebands along the transverse axis (Note that the beam splitter 227 necessarily has a coating at the interface of the two elements that make it even if it’s the adhesive used to join them, and this limitation is met in light of the 112 rejection above).
Regarding claim 10, Ouchi teaches the device set forth above and further teaches a substantially identical formulation of the splitting optical coating on the third PBS as the splitting optical coating on the first PBS and the second PBS (Note this limitation is met in light of the 112 rejection above).

Allowable Subject Matter
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Claims 3 and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 21, the closest prior art is Ouchi et al. (US 2002/0140905 A1). Ouchi teaches all of the elements of claim 21, when combined with the 112 rejections above, except where the prior art, alone or in combination, fails to teach four image sensors including one image sensor coupled to the sixth surface of the second PBS to image the polarized wavebands in the central wavelength waveband wavelength, one image sensor coupled to the fifth surface of the second PBS to image unpolarized wavebands in the long-wavelength waveband, one image sensor coupled to the eighth surface of the third PBS to image the polarized wavebands in the central wavelength waveband, and one image sensor coupled to the ninth surface of the third PBS to image the wavebands in the short-wavelength waveband; wherein the image sensor coupled to the fifth surface of the second PBS is an infrared (IR) image sensor; and imaging logic coupled to each of the four image sensors that output results of the detected light in each of the three waveband.

Regarding claim 3, the prior art, alone or in combination, fails to teach four image sensors including a first image sensor coupled to the second PBS to image polarized wavebands in a central wavelength waveband, a second image sensor coupled to the second PBS to image unpolarized wavebands in a long- wavelength waveband, a third image sensor coupled to the third PBS to image the polarized wavebands in the central wavelength waveband, and a fourth image sensor coupled the third PBS to image unpolarized light the wavebands in a short-wavelength waveband; and imaging logic coupled to each of the four image sensors that output results of the detected light in each of the three wavebands.

Regarding claim 11, the prior art, alone or in combination, fails to teach an interfacing union between major surfaces on the first PBS and the second PBS; and an interfacing union between major surfaces on the first PBS and the third PBS.

Regarding claims 12 and 13, these claims depend on an allowable base claim and are therefore allowable for at least the reasons stated supra. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872